 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   CHARLES LAFFERTY,                             )   Case No.: 3:16-CV-00279-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 68)
 9                                                 )
     BRIAN WILLIAMS, et al,                        )
10                                                 )
                      Defendants.                  )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 68 1) entered on October 24, 2019, recommending that
15
     the Court grant Defendants’ Motion for Summary Judgment (ECF No. 63). On
16

17   November 04, 2019, Plaintiff filed an Objection to Magistrate Judge’s Report (ECF No.

18   69); and November 18, 2019, the Defendants filed Objections to Magistrate Judges
19
     Report and Recommendation (ECF No. 70).
20
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
21

22
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District

23   Court for the District of Nevada.
24          The Court has conducted its de novo review in this case, has fully considered the
25
     pleadings and memoranda of the parties including the parties’ objections to the Report
26

27

28          1   Refers to Court’s docket number.



                                                        1
 1   and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
 2
     Rule IB 3-2.
 3
           IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report
 4

 5
     and Recommendation (ECF No. 68), shall be ADOPTED and ACCEPTED.

 6         IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment
 7   (ECF No. 63) is GRANTED.
 8
           IT IS FURTHER ORDERED that the clerk shall enter judgment accordingly.
 9
           IT IS SO ORDERED.
10

11                                            Dated this 26th day of December, 2019.

12

13
                                              ROBERT C. JONES
14                                            Senior District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 2
